Exhibit 10.2 

 

HMN FINANCIAL, INC.

2017 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

(Non-Employee Directors)

 

HMN Financial, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan
(the “Plan”), hereby grants to you, the Participant named below, an award of
shares of the Company’s common stock whose vesting is subject the satisfaction
of service-based conditions (the “Restricted Shares”). The terms and conditions
of this Restricted Stock Award are set forth in this Restricted Stock Agreement
(the “Agreement”), consisting of this cover page and the Terms and Conditions on
the following pages, and in the Plan document, a copy of which has been provided
to you. Any capitalized term used but not defined in this Agreement will be
defined as provided in the Plan, as it currently exists or as it may be amended.

 

Full Name of Participant:

Number of Restricted Shares Granted:

Grant Date:

Vesting Date:[Date of next annual stockholders meeting]

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Award.

 

PARTICIPANT:   HMN FINANCIAL, INC.                     By:   [Name]    Title:  

 

 

--------------------------------------------------------------------------------

 

 

HMN Financial, Inc.

2017 Equity Incentive Plan

Restricted Stock Agreement

 

Terms and Conditions

 

 

1.

Grant of Restricted Shares. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Restricted
Shares specified on the cover page of this Agreement. Unless and until these
Restricted Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement.

 

2.

Delivery of Restricted Shares. As soon as practicable after the Grant Date, the
Company will cause its transfer agent to either maintain a book entry account in
your name reflecting the issuance of the Restricted Shares, or issue one or more
stock certificates in your name evidencing the Restricted Shares. Any such stock
certificate will be deposited with the Company or its designee, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry that reflects the issuance of such Restricted
Shares will be subject to stop transfer instructions as provided in Sections
7(b) and 7(c). Your right to receive this Restricted Stock Award is conditioned
upon your execution and delivery to the Company of any instruments of assignment
that may be necessary to permit transfer to the Company of all or a portion of
the Restricted Shares if such Restricted Shares are forfeited in whole or in
part.

 

3.     Applicable Restrictions.

 

(a)     Beginning on the Grant Date, you shall have all rights and privileges of
a stockholder of the Company with respect to the Restricted Shares except as
follows:

 

 

(i)

Dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c).

 

 

(ii)

None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they have become Vested Shares (as defined in Section 4(a)) other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or, if and to the extent permitted under the Plan, pursuant to
a beneficiary designation submitted to the Company. In addition, for so long as
your Service as a Non-Employee Director continues after such time as the
Restricted Shares have become Vested Shares, such Vested Shares shall remain
subject to the foregoing transfer restrictions. Such transfer restrictions shall
cease to apply to Vested Shares if your Service with the Company terminates due
to death or Disability, or if a Change in Control occurs. To the extent such
transfer restrictions do apply to Vested Shares, such restrictions will lapse as
to one-third of the Vested Shares on the date your Service as a Non-Employee
Director ends, and on each of the two succeeding anniversaries of such date.

 

-2-

--------------------------------------------------------------------------------

 

 

 

(iii)

All or a portion of the Restricted Shares may be forfeited under the
circumstances specified in Section 6.

 

(b)     Any attempt to transfer or dispose of any Restricted Shares in a manner
contrary to the transfer restrictions shall be void and of no effect.

 

(c)     Any dividends or distributions, including regular cash dividends,
payable or distributable with respect to or in exchange for outstanding but
unvested Restricted Shares, including any shares of Company common stock or
other property or securities distributable as the result of any equity
restructuring or other change in corporate capitalization described in Section
16 of the Plan, shall be delivered to, retained and held by the Company subject
to the same restrictions, vesting conditions and other terms of this Agreement
to which the underlying unvested Restricted Shares are subject. At the time the
underlying Restricted Shares vest, the Company shall deliver to you (without
interest) the portion of such retained dividends and distributions that relate
to the Restricted Shares that have vested. You agree to execute and deliver to
the Company any instruments of assignment that may be necessary to permit
transfer to the Company of all or any portion of any dividends or distributions
subject to this Section 3(c) that may be forfeited.

 

4.

Vesting of Restricted Shares.

 

 

(a)

Scheduled Vesting. So long as your Service continues, the Restricted Shares will
cease to be subject to possible forfeiture on the Vesting Date specified in the
table at the beginning of this Agreement, or at such earlier time as may be
specified in subsections (b) and (c) of this Section 4. Restricted Shares that
have so ceased to be subject to forfeiture restrictions are sometimes referred
to as “vested” or as “Vested Shares” in this Agreement.

 

 

(b)

Death or Disability. If your Service with the Company terminates because of
death or Disability prior to the Vesting Date of this Award, all Restricted
Shares subject to this Award will vest and become Vested Shares, and shall no
longer be subject to the transfer restrictions set forth in Subsection 3(a)(ii),
as of the date of your termination of Service.

 

 

(c)

Change in Control. If a Change in Control occurs prior to the Vesting Date of
this Award and while your Service continues, all Restricted Shares subject to
this Award will vest and become Vested Shares, and shall no longer be subject to
the transfer restrictions set forth in Subsection 3(a)(ii), as of the date of
the Change in Control.

 

5.

Release of Vested Shares. Following the vesting of Restricted Shares and the
corresponding lapse of the transfer restrictions as to those Vested Shares, and
after the Company has determined that all conditions to the release of Vested
Shares to you, including compliance with all applicable legal requirements, have
been satisfied, it shall release to you such Vested Shares, as evidenced by
issuance to you of a stock certificate without restrictive legend, by electronic
delivery of such Shares to a brokerage account designated by you, or by an
unrestricted book-entry registration of such Shares with the Company’s transfer
agent.

 

-3-

--------------------------------------------------------------------------------

 

 

6.

Forfeiture of Restricted Shares. Subject to Sections 4(b) and 4(c), if your
Service with the Company terminates before all of the Restricted Shares have
vested, or if you attempt to transfer Restricted Shares in a manner contrary to
the transfer restrictions, you will immediately forfeit all unvested Restricted
Shares. Any Restricted Shares that are forfeited shall be returned to the
Company for cancellation.

 

7.

Restrictive Legends and Stop-Transfer Orders.

 

(a)     Legends. Any certificate or certificates representing the Restricted
Shares will bear the following legend (as well as any legends required by
applicable state and federal corporate and securities laws) noting the existence
of the restrictions set forth in this Agreement:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE PARTICIPANT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”

 

(b)     Stop-Transfer Notices. You agree that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c)     Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares subject to this Agreement that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom the such Shares will have been so
transferred.

 

8.

No Right to Continued Service or Future Awards. This Agreement awards Restricted
Stock to you, but does not impose any obligation on the Company to make any
future grants or issue any future awards to you or otherwise continue your
participation under the Plan. This Agreement will not give you a right to
continued Service with the Company or any Affiliate, and the Company may
terminate your Service and otherwise deal with you without regard to the effect
it may have upon you under this Agreement

 

9.

Tax Consequences. You understand that unless a proper and timely election under
Section 83(b) of the Code has been made, at the time the Restricted Shares vest,
you will be obligated to recognize ordinary income and be taxed in an amount
equal to the Fair Market Value as of the date of vesting of the Restricted
Shares then vesting. You shall be solely responsible for any tax obligations
that may arise as a result of this Award. You understand that you may choose to
file, within 30 days of the Grant Date, an election with the Internal Revenue
Service electing pursuant to Section 83(b) to be taxed on the Fair Market Value
of the Restricted Shares on the Grant Date. You acknowledge that it is your sole
responsibility to timely file such an election, and that if such an election is
made, you shall promptly provide the Company a copy.

 

-4-

--------------------------------------------------------------------------------

 

 

10.

Interpretation of This Agreement. All decisions and interpretations made by the
Board with regard to any question arising hereunder or under the Plan will be
binding and conclusive upon the Company and you. If there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.

 

11.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, Successors and assigns, and any successor or assignee of the
Company.

 

12.

Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and will be construed and interpreted thereunder (without regard to its
conflict-of-law principles).

 

13.

Entire Agreement. This Agreement and the Plan set forth the entire agreement and
understanding of the parties hereto with respect to the issuance and delivery of
the Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
delivery of these Restricted Shares and the administration of the Plan.

 

14.

Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

15.

Participant’s Rights Limited. You acknowledge that the Company and its
Affiliates are subject to the supervisory authority of the Office of the
Comptroller of the Currency (the “OCC”) as well as additional or successor
financial regulators. Accordingly, the Company and its Affiliates may be bound
by, and are subject to compliance with, any applicable order, rule or regulation
of, memorandum of understanding with, or directive or consent, approval or no
objection requirement of, the OCC or other supervisory authority or financial
regulator.

 

 

-5-